Title: From George Washington to Major General Israel Putnam, 22 February 1777
From: Washington, George
To: Putnam, Israel



Dear Genl
Morristown. 22nd Febry 1777

Upon taking a retrospective View of the Enemy’s Conduct, & comparing one piece of Information with another, I am led to think that Philadelphia must be their Object, & that whenever they move, it will

be toward the Delaware with their main body—This belief, the necessity of a proper Attention to the River, & the Advantages which may result from havg some Person on the other side with a few Troops for others to assemble to, induces me to desire, that you will so soon as the Enemy begin their March, & their Intention of going towards the Delaware is manifested, recross the River with what Troops you have at Princeton—Secure all the Boats on the other side, watch & oppose their passage with what force You have & can collect, till such time as I can join you & give any Aid in your Power to facilitate our passage over, by havg Boats at proper places above, under good & strong Guards—If my former Orders to the Officer on the other side of the River have been complied with, the Boats ought now to be at Coryells ferry—But as this is a Matter of Uncertainty, it will be prudent in You to send a carefull Officer to see where, & in what Conditn they are, that You may meet with no disappointmt in crossing—One thing which leads to a belief that the Enemy’s Views are turned to the Delaware, is, That they have in N. York been buildg Floats for a Bridge, as is supposed, over the Delaware—Your spies therefore should be attentive to see whether any such are brot to Amboy—You should keep a good look out from So. Amboy, as it is not unlikely but that the Reinforcemt last from N. York may land there, & march from thence across—I do not think any Person who shall prefer going to the Enemy to a Compliance of the Terms of my Proclamatn ought to have Waggons or Horses to assist ’em in, as the Enemy may & doubtless will if they are upon a Move, seize those things, at a very important Crisis; for their own Use—Nor do I think it good Policy to insist rigidly upon those, whose general Conduct has been friendly to Us, to take the Oaths—to release them from it by any Public Act, wd not be right—but I wd wish it to slip over as a Matter unnoticed. I am very sincerely Yr most obt Ser.
